Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1, 3-5, 9, 10, 12-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncacn (2014/0229380).

Duncan discloses:
1. A method for securing a payment transaction one-time-password (OTP), the method including: 
	receiving a request to generate an OTP for completion of a payment transaction associated with a payment account (Para. 0059, requests a single-use password, Para. 0062, in connection with an electronic commerce merchant); 
	transmitting to a user device associated with the payment account, a data message that initiates an identity verification process for verification of identity of a user operating the user device (Para. 0059, mobile application requests biometric information), wherein the identity verification process includes: 
	receiving one or more user inputs from a user of the user device (Para. 0059, after receiving the biometric information the mobile application…); and 
	generating an identity verification decision based on the received one or more user inputs and the identity verification process for verification of identity of the user operating the user device (Para. 0059, …if there is sufficient similarity a request for a single-use password is sent…), [wherein the identity verification decision determines whether the user of the user device is an authorized user of the payment account]; and 	
	responsive to the identity verification decision confirming that the user operating the user device is the authorized user of the payment account, displaying the OTP at the user device for implementation of the payment transaction (Para. 0061, biometric verification service the provides the single-use password to the mobile application. The consumer can then…initiate a transaction…).  
Duncan does not specifically disclose determining that the user is an authorized user of the payment account however, in another embodiment directed to the request for a temporary account number the user transmits biometric information along with a payment account number to the verification service. The payment account number can be previously stored in the device or application or stored within the temporary account translation service.
	The examiner asserts that the storing of the payment account suggests that the verification service links the identity verification process with the payment account such that the user is determined to be an authorized user of the payment account if the biometric information matches.

3. The method as claimed in claim 1, wherein: 
	33MCI-109IN-US the received one or more user inputs provides biometric information corresponding to one or more biometric characteristics of the user operating the user device; and the identity verification process includes: 
	retrieving biometric characteristics information associated with the payment account; 
	comparing the biometric information corresponding to biometric characteristics of the user operating the user device against the retrieved biometric characteristics information; and 
	generating the identity verification decision based on results of said comparison.
(See claim 1 rejection)  

4. The method as claimed in claim 3, wherein the biometric information corresponding to one or more biometric characteristics of the user operating the user device corresponds to information captured by one or more sensors incorporated within or coupled with the user device. (See claim 1 rejection)  

5. The method as claimed in claim 1, wherein displaying the generated OTP for implementation of the payment transaction includes: 
	transmitting the generated OTP to the user device; and displaying the OTP on a display of the user device (See claim 1).  

9. The method as claimed in claim 1, wherein the OTP is generated or is transmitted to the user device for display: 34MCI-109IN-US 
	prior to initiation of the identity verification process; 
	or during implementation of the identity verification process; 
	or subsequent to the identity verification decision confirming that the user operating the user device is the authorized user of the payment account (See claim 1).

Claims 10, 12-14, 18 and 19 are similar to claims 1, 3-5 and 9 and are similarly rejected along with figure 1 of Duncan.

	Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claims 1 above, and further in view of Scanlon (2016/0012412).

Duncan does not disclose, however, Scanlon discloses:
2. The method as claimed in claim 1, wherein the identity verification process includes: 	retrieving one or more security questions associated with the payment account; 	transmitting the retrieved one or more security questions to the user device; 	receiving through the one or more user inputs, an answer to the one or more security questions; comparing the received answer against pre-stored responses to the one or more security questions; and generating the identity verification decision based on results of said comparison (Para. 0043, authenticating via personal computing device with security questions in order to conduct transactions.)
	One of ordinary skill would have been motivated to modify Duncan with the security questions of Scanlon to reduce or eliminate the need to provide additional identification (See Scanlon Para. 0043).

Claim 11 is similar to claim 2 and is similarly rejected.

	Claims 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claims 1 above, and further in view of Gonzalez (2007/0011724).

Duncan does not disclose however, Gonzalez discloses:
6. The method as claimed in claim 5, wherein the displayed generated OTP is excluded from storage within non-transitory memory of the user device (Para. 0045, Embodiments of this invention comprise a portable storage device such as a USB flash storage device with OTP functionality and a client in the device that upon selection by the user will automatically link to the appropriate institution web page, enter user credentials, perform the OTP transaction with the device, and enter the OTP value to the web page, thus seamlessly performing the entire operation with a single user click. Para. 0003, The present invention relates generally to portable mass storage devices such as the memory cards and portable universal serial bus ("USB") flash memory drives used to store and transfer large files to and from digital devices, and more specifically to security and access control mechanisms implemented within the devices to access the devices and also other institutions.).  
	One of ordinary skill would have been motivated to modify Duncan to store the OTP on portable storage in order to keep the OTP secure per Gonzalez para. 0009.

7. The method as claimed in claim 5, wherein the transmitted generated OTP is stored exclusively within transitory memory of the user device (See claim 6 above).  

Claims 15 and 16 are similar to claims 6 and 7 and are similarly rejected.

	Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan as applied to claims 5 above, and further in view of Arakawa (2008/0150677).

Duncan does not disclose however Arakawa discloses:
8. The method as claimed in claim 5, wherein the generated OTP is subsequently deleted from one or both of transitory memory and non-transitory memory of the user device after the OTP has been displayed on the display of the user device ([0136] The one-time password which has been used once becomes ineffective, and it becomes impossible to use it again. Thus, the working machine 1 notifies the server 50 via the satellite communication network of the fact that the one-time password has been used (a step S68). And, after having deleted the one-time password which has been used (a step S69), the working machine 1 waits until it receives a new one-time password from the server 50 (a step S70). When a new one-time password is received from the server 50 (S70: YES), the working machine 1 stores this new one-time password in the one-time password storage unit 146 (a step S71).
	One of ordinary skill would have been motivated to modify Duncan with the method of Arakawa in order to maintain storage capacity in the storage unit. 
 
Claim 17 is similar to claim 8 and is similarly rejected.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/WILLIAM E RANKINS/           Primary Examiner, Art Unit 3694